Smith, J. This was an ejectment for 124 19-iooth acres of land; the' plaintiff relying upon a conveyance from the St. Louis, Iron Mountain and Southern Railway Company. After several successive answers had been held insufficient upon demurrer, the defendant filed an amended and substituted answer, in which she denies plaintiff’s ownership and right of possession of the lands mentioned in his complaint, and states that her late husband, J. B. Langley, during his lifetime, and about the year 1874, contracted with the C. & F. R. R. Co., which then owned these lands, for the purchase thereof, and received from said company an instrument in writing, commonly known and designated as a bond for title, or conditional sale, wherein said company obligated itself to convey said lands to her husband, upon his payment of the sum of $585.85, in certain instalments; that he paid $344.59 of this amount, and afterwards became afflicted with paralysis, which so impaired his mental faculties as to render him unfit to transact business, or to be responsible upon any contract which he might make; that while in this condition of mental imbecility, the plaintiff, who is the son of her husband by a former wife, and who fully knew his said father’s condition of mind and body, fraudulently and wrongfully induced him to transfer and assign all his right, title, claim and interest in said bond for title to him, and afterwards paid the remaining instalments of purchase money due thereon, out of the fruits of the labor of defendant and her minor children, the rents of the lands belonging to her said husband’s estate, and the personal property belonging thereto, and received from the St. L., I. M. & S. R’y Co., which had succeeded to all the rights and title of said C. & F. R. R. Co. in said lands, the deed of conveyance exhibited with the complaint. The prayer of said amended and substituted answer is,“that the cause be transferred to the equity docket; that plaintiff’s title to the lands in controversy, by virtue of the deed executed to him, be decreed to be in him in trust for the use and benefit of the estate of said J. B. Langley, deceased, to be administered upon according to the statute in such cases made and provided; that said answer be taken as a cross-complaint against plaintiff, and he be required to answer the same, in default of which it be taken as confessedthat plaintiff’s complaint be dismissed, and for other relief. To this plea the plaintiff demurred, because, first, the defendant has no such interest in the subject matter of this suit as would entitle her to the relief prayed for; and, second, because there is a defect of parties, in this, that the heirs of the deceased J. B. Langley are not made parties; and, third, because the answer does not state facts sufficient to constitute a cause of action. The court below sustained this demurrer, the defendant excepted, and declined to plead further, judgment went for plaintiff for possession of the lands, and the defendant excepted and prayed an appeal to this court.  1. Pleading over: Effect of.  The sufficiency of the final answer is the only question presented. No exceptions were taken to the action of the court upon the previous answers, and the defendant by pleading over abandoned them.  2. Widow:— Right to enforce trust in favor of deceased hus-  Notwithstanding the general denial of plaintiff’s title, the answer is in confession and avoidance; that is, it admits the plaintiff’s title, but seeks to avoid it by an allegation that his father, through whom he obtained it, was a- person of unsound mind. The defendant sets up no title in herself. She is' the widow of J. B. Langley, who once had an equitable estate in the lands by reason of an executory contract of purchase with the railroad company. But she does not claim either homestead or dower. The answer does not aver that the lands ever constituted her husband’s homestead, nor that she has no separate homestead of her own. Neither does the answer show a title outstanding in another. For aught that appears to the contrary, the plaintiff may be the sole heir of his father. Now the deed or contract of a lunatic is not absolutely void. It may be avoided by his heirs,, or his personal representatives, or a subsequent purchaser from him. Breckinridge's heirs v. Ormsby, 1 J. J. Marshall, 236. But the widow does not stand in such a relation of privity in blood or representation as to entitle her to enforce a trust against a third person in favor-of her deceased husband. The defendant, in short, has shown no interest whatever in the premises in controversy. She does not even show a right of dower; for her husband never had a legal title. But even if she were a dowress, whose dower had not been assigned, in these lands, she could not resist a recovery by her husband’s grantee. She must defer her proceeding for dower until the invalidity of the plaintiff’s deed has been established in a proceeding set on foot by those upon whom the law has conferred the right of action. Her interest is, in any event, too remote and indirect to enable her to be the actor in such a controversy, or to defend successfully against the holder of the legal title. Affirmed.